DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Paragraph [0007], [0035] reference N. Brunie, Modified Fused Multiply and Add for Exact Low Precision Product Accumulation, IEEE 24th Sumposium on Computer Arithmetic (ARITH), 2017. Paragraphs [0011], [0076] reference US 20180321938. Paragraph [0013] references US 8615542.    Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figures 1, and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. The specification [0006], and [0027]describes figure 1 as a conventional and known FMA operator.  The specification [0011], and [0028] describe figure 2 in terms of prior art and conventional.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should 

Specification
The abstract of the disclosure is objected to because of the following typographical errors.  At line 4 after the phrase “a first fixed-point number” there is an extra space.  At line 6, after the phrase “a second precision format” there is an extra space.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-4 are objected to because of the following informalities.  
Claim 1 line 5 recites “the multiplicands” in two instances.  This element lacks antecedent basis. Antecedent basis is present for “the two multiplicands”.  Claims 2-4 inherit the same deficiency as claim 1 by reason of dependence.
Claim 1 line 11 recites “the operator”.  This element lacks antecedent basis. Antecedent basis is present for “the fused multiply-add hardware operator”.  Claims 2-4 inherit the same deficiency as claim 1 by reason of dependence.
Claim 4 appears to recite that the addition operand is provided as a result.  For further clarity, Examiner suggests amending to recite “configured to provide the addition operand as a result when the exponent of the addition operand exceeds a capacity of the second fixed-point number” or equivalent. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 18 recites “an adder result”.   Claims 2-4 similarly recites “the adder result”.   It is unclear if an adder result is a result of “the adder” or a result of another adder.  Claims 2-4 inherit the same deficiency as claim 1 by reason of dependence. Claims 3-4 inherit the same deficiency as claim 2 by reason of dependence. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 5, under the Alice framework Step 1, the claim recites a process.
Under the Alice framework Step 2A prong 1, the claim recites an abstract idea in the grouping of Mathematical Concepts.  The claim recites mathematical calculations of multiplying and adding floating point numbers including converting the multiplication result from floating point format to fixed point format, and converting the addition operand from floating point format to fixed point format.  For these reasons, the claim recites an abstract idea.
Under Prong Two of Step 2A, and Step 2B the judicial exception is not integrated into a practical application, nor amounting to significantly more than the abstract idea. In particular, the claim fails to recite any additional elements, and is purely abstract. Accordingly, the claim is directed to an abstract idea, and is not patent-eligible under 35 U.S.C. 101.
In order to overcome the above rejection, the Examiner suggests incorporating the hardware components/circuitry claimed in independent Claim 1 into independent Claim 5 such that claim 5 recites the method practiced by the apparatus of claim 1.


Allowable Subject Matter
Claims 1-4 would be allowable if rewritten to overcome the rejections under 35 USC 112(b) and the claim objections.  Claim 5 would be allowable if rewritten to overcome the rejection under 35 USC 101.  The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims apparatus and a method of a fused multiply-add hardware operator.  The apparatus as in claim 1 comprises a multiplier, an alignment circuit, an adder, and an alignment circuit.  The multiplier receives two multiplicands as floating-point numbers encoded in a first precision format.  The alignment circuit associated with the multiplier is configured to, based on exponents of the multiplicands, convert a result of a multiplication of the multiplicands into a first fixed-point number having a sufficient number of bits to cover a full dynamic range of the multiplication.  The adder is configured to add the first fixed-point number and an addition operand; wherein the addition operand is a floating-point number encoded in a second precision format having a higher precision than the first precision format, and wherein: the operator comprises an alignment circuit associated with the addition operand, configured to, based on an exponent of the addition operand, convert the addition operand into a second fixed-point number of reduced dynamic range relative to a dynamic range of the addition operand, having a number of bits equal to a number of bits of the first fixed-point number, extended on both sides by at least a size of a mantissa of the addition operand.  The adder is configured to add the first and second fixed-point numbers without loss and produce an adder result.



US 20200089472 A1 Pareek et al., (hereinafter “Pareek”) discloses a multiply and accumulate circuit comprising a multiplier receiving two multiplicands as floating point numbers encoded in a first precision format (Fig 1 multiplier 112).  Pareek further discloses an alignment circuit associated with the multiplier configured to based on exponents of the multiplicand convert a result of a multiplication of the multiplicands into a first fixed point number having sufficient number of bits to cover a full dynamic range of the multiplication (fig 1 114 with inputs from adder based on exponents of multiplicands, fig 7).  Pareek further discloses an adder configured to add the first fixed point number and an addition operand (Fig 1 116).  Pareek does not, however, explicitly disclose an alignment circuit associated with the addition operand and therefore does not explicitly disclose the alignment circuit associated with the addition operand, based on an exponent of the addition operand, converts the addition operand into a second fixed-point number of reduced dynamic range relative to a dynamic range of the addition operand, having a number of bits equal to a number of bits of the first fixed-point 
N. Brunie et al., A Mixed-Precision Fused Multiply and Add, IEEE 2011 (hereinafter “Brunie”) discloses a floating point fused multiply and add circuit comprising (abstract).  Brunie further discloses a multiplier receiving two multiplicands as floating point numbers encoded in a first precision format (Fig 4 Multiplier).  Brunie further discloses an alignment circuit associated with the multiplier (Fig 1 renorm/shifter).  Brunie further discloses an adder configured to add the multiplication result with an addition operand (Fig 4 add/subtract circuit).  Brunie further discloses an alignment circuit associated with the addition operand (Fig 4 align shifter). Brunie does not however explicitly disclose the alignment circuit associated with the multiplier is configured based on exponents of the multiplicand to convert a result of a multiplication into a first fixed point number.  Brunie further does not explicitly disclose the alignment circuit associated with the addition operand, based on an exponent of the addition operand, converts the addition operand into a second fixed-point number of reduced dynamic range relative to a dynamic range of the addition operand, having a number of bits equal to a number of bits of the first fixed-point number, extended on both sides by at least a size of a mantissa of the addition operand.
N. Brunie, Modified Fused Multiply and Add for exact low precision product accumulation, 2017 IEEE 24th Sumposium on Computer Arithmetic, IEEE Computer Society, 2017 (hereinafter “Brunie-2017”) discloses a fused multiply add operation that performs an exact accumulation of binary16 numbers (abstract).  Brunie-2017 further discloses a multiplier receiving two multiplicands as floating point numbers encoded in a 
S. Markidis et al., NVIDIA Tensor Core Programmability, Performance & Precision, 2018 IEEE International Parallel and Distributed Processing Symposium Workshops, IEEE Computer Society, 2018 (hereinafter “Markidis”) a mixed precision matrix multiply circuit that includes multiplication and accumulation using floating point fused multiply add (FMA) operations (abstract, fig 3).  Markidis further discloses half precision inputs at the multiplier and full precision input at the addition operand (Fig 3).  Markidis does not, however, explicitly disclose alignment circuits associated with the multiplier and addition operand.  Markidis further does not explicitly disclose conversion of the result of the multiplier from floating point format to fixed point format.  Markidis 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182